                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:18CR350

         vs.
                                                                 ORDER ON APPEARANCE FOR
JENNIFER DAVIS,                                                 PRETRIAL RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on September 27, 2019 regarding Petition for Action
on Conditions of Pretrial Release [30]. Michael Hansen represented the defendant. Kimberly Bunjer
represented the government. The defendant was advised of the alleged violation(s) of pretrial release,
the possible sanctions for violation of a release condition, and the right to a hearing in accordance with
the Bail Reform Act. 18 U.S.C. § 3148.
        The defendant entered an admission to violating condition(s) of release. The Court took
judicial notice of the petition and violation report. The Court finds the defendant freely, knowingly,
intelligently, and voluntarily admitted violating release condition (n) Not possess or use a narcotic drug
or other controlled substances defined in 21 U.S.C. § 802 unless prescribed by a licensed medical
practitioner. The Court further finds by clear and convincing evidence that a condition was violated.
Therefore, the Court finds the defendant violated the Order Setting Conditions of Release [15].
        The government requested an order of revocation and detention. The defendant requested
release on present or amended conditions. After consideration of the report of Pretrial Services and
the arguments of the parties, and affording the defendant an opportunity for allocution, the Court finds
there is no condition or combination of conditions of release that will assure that the defendant will not
flee or pose a danger to the safety of any other person or the community; and the defendant is unlikely
to abide by any condition or combination of conditions of release. The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [15] is revoked and the
defendant shall be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
Court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.
IT IS SO ORDERED.


Dated this 27th day of September, 2019.

                                          BY THE COURT:

                                          s/ Susan M. Bazis
                                          United States Magistrate Judge




                                      2
